Case: 15-10652   Date Filed: 11/05/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10652
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00026-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

XAVIER LAUDERDALE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 5, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10652     Date Filed: 11/05/2015   Page: 2 of 2


      Robert Pinnero, appointed counsel for Xavier Lauderdale, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Lauderdale’s conviction and sentence are AFFIRMED.




                                          2